Name: Commission Implementing Regulation (EU) NoÃ 854/2013 of 4Ã September 2013 amending Annex I to Regulation (EU) NoÃ 206/2010 as regards animal health requirements for scrapie in the model of veterinary certificate for imports into the Union of ovine and caprine animals intended for breeding and production Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: health;  trade;  means of agricultural production;  agricultural activity;  tariff policy
 Date Published: nan

 5.9.2013 EN Official Journal of the European Union L 237/1 COMMISSION IMPLEMENTING REGULATION (EU) No 854/2013 of 4 September 2013 amending Annex I to Regulation (EU) No 206/2010 as regards animal health requirements for scrapie in the model of veterinary certificate for imports into the Union of ovine and caprine animals intended for breeding and production (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (2) lays down, inter alia, the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It provides that consignments of ungulates are to be introduced into the Union only, if they comply with certain requirements and they are accompanied by the appropriate veterinary certificate, drawn up in accordance with the relevant model set out in Part 2 of Annex I to that Regulation. (2) The model certificate for imports into the Union of ovine and caprine animals for breeding is set out in Annex I to Regulation (EU) No 206/2010 as model "OVI-X". That model includes the guarantees for scrapie. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council (3) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine, and caprine animals. Chapter A of Annex VIII to that Regulation lays down the conditions for intra-Union trade in live animals, semen and embryos. In addition, Annex IX to that Regulation lays down the conditions for the importation of live animals, embryos, ova and products of animal origin into the Union. (4) In the light of new scientific evidence, Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) No 630/2013 (4). The amendments to Regulation (EC) No 999/2001 lift most of the restrictions with regards to atypical scrapie. They also further align to the World Organisation for Animal Health (OIE) standards the rules as regards classical scrapie relating to imports of live ovine and caprine animals to reflect a stricter approach. (5) The model certificate "OVI-X" set out in Annex I to Regulation (EU) No 206/2010 should therefore be amended to reflect the requirements relating to imports of ovine and caprine animals laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 630/2013. (6) Regulation (EU) No 206/2010 should therefore be amended accordingly. (7) To avoid any disruption of imports into the Union of consignments of animals of the ovine and caprine species, the use of veterinary certificates issued in accordance with Regulation (EU) No 206/210 in its version prior to the amendments being introduced by this Regulation should be authorised during a transitional period subject to certain conditions. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 2 of Annex I to Commission Regulation (EU) No 206/2010, the model veterinary certificate "OVI-X" is replaced by the text in the Annex to this Regulation. Article 2 For a transitional period until 31 December 2013, Member States shall authorise imports into the Union of consignments of live ovine and caprine animals for breeding or production accompanied by a veterinary certificate which has been completed and signed in accordance with the model "OVI-X" set out in Part 2 of Annex I to Regulation (EU) No 206/2010 in its version before the date of entry into force of this Regulation, provided that the certificates were completed and signed before 1 December 2013. Article 3 This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 321. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (4) Commission Regulation (EU) No 630/2013 of 28 June 2013 amending the Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 179, 29.6.2013, p. 60). ANNEX Model OVI-X